Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67159 Page 1 of 12



  1   Evan R. Chesler (N.Y. Bar No. 1475722) (pro hac vice)
      echesler@cravath.com
  2   CRAVATH, SWAINE & MOORE LLP
      825 Eighth Avenue
  3   New York, NY 10019
      Telephone: (212) 474-1000
  4   Facsimile: (212) 474-3700
  5   David A. Nelson (Ill. Bar No. 6209623) (pro hac vice)
      davenelson@quinnemanuel.com
  6   QUINN EMANUEL URQUHART & SULLIVAN, LLP
      500 West Madison St., Suite 2450
  7   Chicago, Illinois 60661
      Telephone: (312) 705-7400
  8   Facsimile: (312) 705-7401
  9   Karen P. Hewitt (SBN 145309)
      kphewitt@jonesday.com
 10   JONES DAY
      4655 Executive Drive, Suite 1500
 11   San Diego, California 92121
      Telephone: (858) 314-1200
 12   Facsimile: (858) 345-3178
 13   [Additional counsel identified on signature page]
 14   Attorneys for Defendant and Counterclaim-Plaintiff
      QUALCOMM INCORPORATED
 15
 16                     UNITED STATES DISTRICT COURT
 17                   SOUTHERN DISTRICT OF CALIFORNIA
 18
      IN RE: QUALCOMM LITIGATION                No. 3:17-CV-0108-GPC-MDD
 19
 20                                             JOINT MOTION REGARDING
                                                TRIAL PREPARATION AND
 21                                             SCHEDULING ORDER AND
                                                RELATED ISSUES
 22
                                                Judge:        Hon. Gonzalo P. Curiel
 23
 24
 25
 26
 27
 28
       JOINT MOT. REGARDING                                CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67160 Page 2 of 12



  1         Qualcomm Incorporated (“Qualcomm”); Apple Inc. (“Apple”); and
  2   Compal Electronics, Inc. (“Compal”), Pegatron Corporation (“Pegatron”), FIH
  3   Mobile Ltd., Hon Hai Precision Industry Co., Ltd. (together with FIH Mobile,
  4   “Foxconn”), and Wistron Corporation (“Wistron”, together with Compal,
  5   Pegatron, and Foxconn, the “CMs”) submit this Joint Motion regarding this
  6   Court’s Trial Preparation and Scheduling Order (ECF No. 749). The parties
  7   respectfully request clarification regarding three issues relating to upcoming
  8   pretrial deadlines and exchanges.
  9                                   WITNESS LISTS
 10   I.    Qualcomm’s Position
 11         Qualcomm requests that the Court set a date in early February by which
 12   the parties must exchange lists of the witnesses each side actually expects to
 13   call at trial, as opposed to the hundreds of witnesses disclosed by the parties in
 14   the PTO. Qualcomm proposed February 11 for such an exchange, and selected
 15   that date because it is in advance of the date on which the parties must exchange
 16   their revised list of deposition designations, February 25. Apple and the CMs
 17   have refused to exchange a list of witnesses they actually expect to call at trial
 18   before March 11, which is after the deadline by which the parties must
 19   exchange deposition designations. Because Qualcomm cannot fairly select the
 20   deposition designations it will use in response to Apple’s case without knowing
 21   which witnesses Apple actually intends to call, Qualcomm respectfully requests
 22   that the Court order both sides to exchange such a list on February 11, or any
 23   date at least one week prior to the revised deposition designation date of
 24   February 25.
 25   II.   Apple and the CMs’ Position
 26         The Court set a March 24, 2019 deadline for the submission of a joint
 27   witness list, which is to include a description of each witness’s testimony and
 28   time estimates for direct and cross-examination (ECF No. 749). Based on that
       JOINT MOT. REGARDING                      -1-         CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67161 Page 3 of 12




  1   deadline, Apple and the CMs proposed that the parties exchange revised
  2   witness lists and time estimates for direct examination on March 11, 2019, and
  3   exchange time estimates for cross-examination on March 18, 2019. Apple and
  4   the CMs believe that keeping these exchanges closer to trial, after the parties
  5   have narrowed their exhibit lists and deposition designations, will help the
  6   parties narrow their lists down to the witnesses the parties plan to present at
  7   trial.
  8            Qualcomm does not reasonably need Apple and the CMs’ witness list to
  9   select its deposition designations. Qualcomm is well aware of the issues in
 10   dispute between the parties and has the parties’ initial witness lists, initial
 11   deposition designations, and initial exhibit lists. Based on that information,
 12   Qualcomm can decide which designations it may need to put on its case.
 13   Qualcomm will also, of course, have the opportunity to identify counter-
 14   designations based on Apple and the CMs’ narrowed deposition designations.
 15        PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW
 16   I.       Joint Position
 17            The parties jointly propose that the Proposed Findings of Fact and
 18   Conclusions of Law (“PFF & COL”), which are currently due on February 15,
 19   2019 (ECF No. 749), be postponed until after the jury’s verdict. Given the
 20   immense record in this case, and the number of claims and defenses, it will be a
 21   voluminous document, require a substantial effort by the parties, and, most
 22   importantly, be of questionable utility to the Court if drafted at this stage.
 23            Between now and the jury’s verdict, numerous Daubert motions and
 24   motions in limine will be decided; witness lists will be narrowed; deposition
 25   designations will be narrowed; entire claims, defenses, or theories may fall out
 26   of the case for any number of reasons (e.g., motion practice, time limitations,
 27   strategic decisions); and the parties and the Court will observe the evidence
 28
        JOINT MOT. REGARDING                      -2-         CASE NO. 3:17-CV-0108-GPC-MDD
        SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67162 Page 4 of 12




  1   presented at trial. In addition, the parties are in the process of meeting and
  2   conferring regarding the claims and defenses that will be decided by the Court
  3   (with or without an advisory jury) and the claims and defenses that will be
  4   decided by the jury. If the parties draft the PFF & COL now, the document will
  5   not reflect any of that, which may make an unwieldy document of little use to
  6   the Court, as it will likely be populated by findings that are no longer necessary
  7   by the time the jury reaches its verdict. The parties believe that they can
  8   provide the Court with a more useful document after the jury’s verdict and,
  9   therefore, respectfully request that the PFF & COL be deferred until then.
 10         If a pretrial submission would be helpful to the Court, the parties propose
 11   they provide the Court a filing of the issues they believe the Court, as opposed
 12   to the jury, will need to decide. The parties propose to submit such filing with
 13   the trial brief due on March 24, 2019 or at an alternative time set by the Court.
 14   The parties expect the filing not to exceed twenty pages per side.
 15   II.   Qualcomm’s Position
 16         Alternatively, if the Court would prefer to receive the PFF & COL on
 17   February 15, 2019, then Qualcomm respectfully requests clarification regarding
 18   the scope of the PFF.
 19         There is substantial factual overlap between some of the claims and
 20   defenses the Court will decide and some of the claims and defenses the jury will
 21   decide. As such, the jury will necessarily decide many of the facts underlying
 22   claims and defenses to be decided by the Court.
 23         In light of the Seventh Amendment, Qualcomm’s understanding is that
 24   the PFF should cover only those facts the jury will not necessarily decide -- that
 25   is, those facts the Court may need to decide. L.A. Police Protective League v.
 26   Gates, 995 F.2d 1469, 1473 (9th Cir. 1993) (“This court has held that it would
 27   be a violation of the seventh amendment right to jury trial for the court to
 28
       JOINT MOT. REGARDING                      -3-        CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67163 Page 5 of 12




  1   disregard a jury’s finding of fact. Thus, in a case where legal claims are tried
  2   by a jury and equitable claims are tried by a judge, and the claims are based on
  3   the same facts, in deciding the equitable claims the Seventh Amendment
  4   requires the trial judge to follow the jury’s implicit or explicit factual
  5   determinations.”).
  6          Therefore, if the Court prefers to receive the PFF & COL on February 15,
  7   2019, then Qualcomm proposes that each side be limited to 100 pages for its
  8   PFF & COL, meaning the Court would receive up to 200 pages from the
  9   parties, collectively.
 10   III.   Apple and the CMs’ Position
 11          If the Court is not inclined to defer the PFF & COL until after the jury’s
 12   verdict, Apple and the CMs suggest that the Court and the parties further
 13   discuss resolution of the scope and timing of the PFF & COL at the upcoming
 14   January 25, 2019 hearing.
 15          Apple and the CMs believe Qualcomm’s proposal that the “PFF should
 16   cover only those facts the jury will not necessarily decide” is logistically
 17   unworkable. On a meet and confer earlier this week, Qualcomm’s counsel
 18   explained that Qualcomm was still in the process of determining what issues it
 19   believed would properly be included in the PFF under Qualcomm’s proposal,
 20   and indicated that it would not be feasible for the parties to agree on what issues
 21   would and would not be addressed in the PFF before filing. It is likely that
 22   there will be at least some disagreements between the parties about what issues
 23   “the jury will not necessarily decide”; as a result, Qualcomm’s proposed
 24   approach will likely lead to a disconnect between the parties’ respective PFFs
 25   that will limit their usefulness to the Court and may lead to the need for
 26   subsequent supplemental filings.
 27
 28
       JOINT MOT. REGARDING                       -4-         CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67164 Page 6 of 12




  1         Apple and the CMs have previously proposed a cap of 250 pages per side
  2   for the PFF & COL, and continue to believe that cap is reasonable for a pretrial
  3   submission, especially given that Qualcomm has not been able to articulate
  4   what specific issues its proposal would carve out from the PFF. Apple and the
  5   CMs also note that in the FTC v. Qualcomm action in the Northern District of
  6   California Qualcomm submitted a 151-page PFF & COL addressing solely the
  7   antitrust claims against Qualcomm, which are only one component of this case.
  8                                RULE 44.1 MOTION
  9   I.    Qualcomm’s Position
 10         Qualcomm intends to submit on February 15 a separate brief under Rule
 11   44.1 to address issues of French law that are implicated by the parties’ claims.
 12   Although Qualcomm proposed that both sides submit such a brief so that issues
 13   of foreign law (which implicate the PFF & COL, the parties’ brief on disputed
 14   contractual provisions, and the jury instructions), including relevant expert
 15   materials on the contents of foreign law, will be consolidated in one place for
 16   the Court’s consideration, Apple has declined to participate. Accordingly,
 17   Qualcomm respectfully requests that the Court set a briefing schedule on
 18   Qualcomm’s Rule 44.1 motion as follows: (i) on February 8 the parties meet
 19   and confer regarding foreign law issues to be raised; (ii) on February 15
 20   Qualcomm’s brief is filed; (iii) on March 1 Apple and the CMs file an
 21   opposition; (iv) on March 8 Qualcomm files any reply.
 22   II.   Apple and the CMs’ Position
 23         Qualcomm’s claim that Apple and the CMs “declined to participate” in a
 24   Rule 44.1 brief is incorrect. During the parties’ discussions about the joint brief
 25   regarding disputed contract interpretation (to be filed on February 15, 2019)
 26   Qualcomm indicated that it planned to file a separate Rule 44.1 brief addressing
 27   issues of foreign law. Apple and the CMs proposed to address any issues of
 28
       JOINT MOT. REGARDING                     -5-         CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67165 Page 7 of 12




  1   foreign law as part of the joint brief regarding disputed contract interpretation,
  2   the proposed jury instructions, or the PFF & COL, depending on the foreign law
  3   issue in question, to minimize the number of separate filings submitted to the
  4   Court. However, Apple and the CMs are amenable to whatever approach is
  5   most convenient for the Court.
  6         If the Court prefers a separate set of briefs addressing foreign law issues,
  7   Apple and the CMs propose that the parties meet and confer in advance to agree
  8   on the issues that will be raised in those briefs and then submit simultaneous
  9   opening briefs, followed by opposition and reply briefs. In that event, Apple
 10   and the CMs propose the following schedule: (i) on February 8, 2019 the
 11   parties meet and confer regarding foreign law issues to be raised; (ii) on
 12   February 15, 2019 the parties file opening briefs; (iii) on March 8, 2019 the
 13   parties file opposition briefs; (iv) on March 15, 2019 the parties file reply briefs.
 14
 15
      Dated: January 24, 2019             Respectfully submitted,
 16
                                          By        /s/ Evan R. Chesler
 17                                                Evan R. Chesler
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       JOINT MOT. REGARDING                      -6-         CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67166 Page 8 of 12




  1                                 CRAVATH, SWAINE & MOORE LLP
                                    Evan R. Chesler (pro hac vice)
  2                                 (N.Y. Bar No. 1475722)
                                    echesler@cravath.com
  3                                 Keith R. Hummel (pro hac vice)
                                    (N.Y. Bar No. 2430668)
  4                                 khummel@cravath.com
                                    Richard J. Stark (pro hac vice)
  5                                 (N.Y. Bar No. 2472603)
                                    rstark@cravath.com
  6                                 Antony L. Ryan (pro hac vice)
                                    (N.Y. Bar No. 2784817)
  7                                 aryan@cravath.com
                                    Gary A. Bornstein (pro hac vice)
  8                                 (N.Y. Bar No. 2916815)
                                    gbornstein@cravath.com
  9                                 J. Wesley Earnhardt (pro hac vice)
                                    (N.Y. Bar No. 4331609)
 10                                 wearnhardt@cravath.com
                                    Yonatan Even (pro hac vice)
 11                                 (N.Y. Bar No. 4339651)
                                    yeven@cravath.com
 12                                 Vanessa A. Lavely (pro hac vice)
                                    (N.Y. Bar No. 4867412)
 13                                 vlavely@cravath.com
                                    Worldwide Plaza
 14                                 825 Eighth Avenue
                                    New York, NY 10019
 15                                 Telephone: (212) 474-1000
                                    Facsimile: (212) 474-3700
 16
 17                                  QUINN EMANUEL URQUHART &
                                     SULLIVAN, LLP
 18                                  David A. Nelson (pro hac vice)
                                     (Ill. Bar No. 6209623)
 19                                  davenelson@quinnemanuel.com
                                     Stephen Swedlow (pro hac vice)
 20                                  (Ill. Bar No. 6234550)
                                     stephenswedlow@quinnemanuel.com
 21                                  500 West Madison St., Suite 2450
                                     Chicago, Illinois 60661
 22                                  Telephone: (312) 705-7400
                                     Facsimile: (312) 705-7401
 23
 24                                  Alexander Rudis (pro hac vice)
                                     (N.Y. Bar No. 4232591)
 25                                  alexanderrudis@quinnemanuel.com
                                     51 Madison Ave., 22nd Floor
 26                                  New York, New York 10010
                                     Telephone: (212) 849-7000
 27                                  Facsimile: (212) 849-7100
 28
       JOINT MOT. REGARDING               -7-       CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67167 Page 9 of 12




  1                                  Sean S. Pak (SBN 219032)
                                     seanpak@quinnemanuel.com
  2                                  50 California St., 22nd Floor
                                     San Francisco, CA 94111
  3                                  Telephone: (415) 875-6600
                                     Facsimile: (415) 875-6700
  4
                                     JONES DAY
  5                                  Karen P. Hewitt (SBN 145309)
                                     kphewitt@jonesday.com
  6                                  Randall E. Kay (SBN 149369)
                                     rekay@jonesday.com
  7                                  4655 Executive Drive, Suite 1500
                                     San Diego, California 92121
  8                                  Telephone: (858) 314-1200
                                     Facsimile: (858) 345-3178
  9
                                     Attorneys for Defendant and
 10                                  Counterclaim-Plaintiff
                                     QUALCOMM INCORPORATED
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       JOINT MOT. REGARDING               -8-        CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67168 Page 10 of 12




   1                                 By      /s/ Benjamin C. Elacqua
                                     Juanita R. Brooks, SBN 75934,
   2
                                     brooks@fr.com
   3                                 Seth M. Sproul, SBN 217711, sproul@fr.com
                                     Fish & Richardson P.C.
   4
                                     12390 El Camino Real
   5                                 San Diego, CA 92130
                                     Phone: 858-678-5070 / Fax: 858-678-5099
   6
   7                                 Ruffin B. Cordell, DC Bar No. 445801,
                                     pro hac vice, cordell@fr.com
   8
                                     Lauren A. Degnan, DC Bar No. 452421,
   9                                 pro hac vice, degnan@fr.com
                                     Fish & Richardson P.C.
  10
                                     1000 Maine Avenue, S.W., Suite 1000
  11                                 Washington, D.C. 20024
  12                                 Phone: 202-783-5070 / Fax: 202-783-2331

  13                                 William A. Isaacson, DC Bar No. 414788,
  14                                 pro hac vice, wisaacson@bsfllp.com
                                     Karen L. Dunn, DC Bar No. 1002520,
  15                                 pro hac vice, kdunn@bsfllp.com
  16                                 Boies Schiller Flexner LLP
                                     1401 New York Avenue, N.W.
  17                                 Washington, DC 20005
  18                                 Phone: 202-237-2727 / Fax: 202-237-6131

  19                                 Attorneys for Plaintiff and Counterclaim-
  20                                 Defendant Apple Inc.

  21
  22
                                    By      /s/ Jason C. Lo
  23                                THEODORE J. BOUTROUS, JR. (SBN
  24                                132099)
                                    tboutrous@gibsondunn.com
  25                                RICHARD J. DOREN (SBN 124666)
  26                                rdoren@gibsondunn.com
                                    DANIEL G. SWANSON (SBN 116556)
  27                                dswanson@gibsondunn.com
  28                                MICHELE L. MARYOTT (SBN 191993)
       JOINT MOT. REGARDING               -9-        CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67169 Page 11 of 12




   1                                mmaryott@gibsondunn.com

   2                                JASON C. LO (SBN 219030)
                                    jlo@gibsondunn.com
   3                                JENNIFER J. RHO (SBN 254312)
   4                                jrho@gibsondunn.com
                                    MELISSA PHAN (SBN 266880)
   5                                mphan@gibsondunn.com
   6                                RYAN IWAHASHI (SBN 284766
                                    riwahashi@gibsondunn.com
   7                                GIBSON, DUNN & CRUTCHER LLP
   8                                333 South Grand Avenue
                                    Los Angeles, CA 90071
   9                                Tel: (213) 229-7000
  10                                Fax: (213) 229-7520
  11                                CYNTHIA RICHMAN (DC Bar No.
  12                                492089, Pro Hac Vice)
                                    crichman@gibsondunn.com
  13
                                    GIBSON, DUNN & CRUTCHER LLP
  14                                1050 Connecticut Avenue, N.W.
                                    Washington, DC 20036
  15
                                    Tel: (202) 955-8500
  16                                Fax: (202) 467-0539
  17
                                    Attorneys for Defendants,
  18                                Counterclaimants, and Third-Party
                                    Plaintiffs Compal Electronics, Inc., FIH
  19
                                    Mobile Ltd., Hon Hai Precision Industry
  20                                Co., Ltd., Pegatron Corporation, and
                                    Wistron Corporation
  21
  22                                HUGH F. BANGASSER (Pro Hac Vice)
                                    hugh.bangasser@klgates.com
  23
                                    CHRISTOPHER M. WYANT (Pro Hac
  24                                Vice)
                                    chris.wyant@klgates.com
  25
                                    J. TIMOTHY HOBBS (Pro Hac Vice)
  26                                tim.hobbs@klgates.com
  27                                K&L GATES LLP
                                    925 Fourth Avenue, Suite 2900
  28
       JOINT MOT. REGARDING               -10-      CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
Case 3:17-cv-00108-GPC-MDD Document 781 Filed 01/24/19 PageID.67170 Page 12 of 12




   1                                Seattle, Washington 98104
                                    Telephone: +1 206 623 7580
   2                                Facsimile: +1 206 370 6371
   3
                                    CAITLIN C. BLANCHE (SBN 254109)
   4                                caitlin.blanche@klgates.com
   5                                K&L GATES LLP
                                    1 Park Plaza Twelfth Floor
   6                                Irvine, CA 92614
   7                                Telephone: +1 949 253 0900
                                    Facsimile: +1 949 253 0902
   8
   9                                Attorneys for Defendant, Counterclaimant,
                                    and Third-Party Plaintiff Wistron
  10                                Corporation
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       JOINT MOT. REGARDING               -11-      CASE NO. 3:17-CV-0108-GPC-MDD
       SCHEDULING ORDER
